Exhibit 10.26

 

COMMON STOCK PURCHASE AGREEMENT

by and between

KINGSBRIDGE CAPITAL LIMITED

and

CORCEPT THERAPEUTICS INCORPORATED

dated as of March 25, 2008

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

DEFINITIONS

   1

ARTICLE II

  

PURCHASE AND SALE OF COMMON STOCK

   5

Section 2.1

  

Purchase and Sale of Stock

   5

Section 2.2

  

Closing

   5

Section 2.3

  

Registration Statement and Prospectus

   6

Section 2.4

  

Warrant On the Closing Date, the Company shall issue and deliver the Warrant to
the Investor.

   6

Section 2.5

  

Blackout Shares

   6

ARTICLE III

  

DRAW DOWN TERMS

   6

Section 3.1

  

Draw Down Notice

   6

Section 3.2

  

Number of Shares

   6

Section 3.3

  

Limitation on Draw Downs

   6

Section 3.4

  

Trading Cushion

   7

Section 3.5

  

Settlement

   7

Section 3.6

  

Delivery of Shares; Payment of Draw Down Amount.

   7

Section 3.7

  

Failure to Deliver Shares

   7

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   8

Section 4.1

  

Organization, Good Standing and Power

   8

Section 4.2

  

Authorization; Enforcement

   9

Section 4.3

  

Capitalization

   9

Section 4.4

  

Issuance of Shares

   10

Section 4.5

  

No Conflicts

   10

Section 4.6

  

Commission Documents, Financial Statements

   11

Section 4.7

  

No Material Adverse Change

   12

Section 4.8

  

No Undisclosed Liabilities

   12

Section 4.9

  

No Undisclosed Events or Circumstances

   12

Section 4.10

  

Actions Pending

   12

Section 4.11

  

Compliance with Law

   13

Section 4.12

  

Certain Fees

   13

Section 4.13

  

Disclosure

   13

Section 4.14

  

Material Non-Public Information

   13

Section 4.15

  

Exemption from Registration; Valid Issuances

   13

Section 4.16

  

No General Solicitation or Advertising in Regard to this Transaction

   13

Section 4.17

  

No Integrated Offering

   14

Section 4.18

  

Acknowledgment Regarding Investor’s Purchase of Shares

   14

ARTICLE V

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

   14

 

-i-



--------------------------------------------------------------------------------

Section 5.1

  

Organization and Standing of the Investor

   14

Section 5.2

  

Authorization and Power

   14

Section 5.3

  

No Conflicts

   15

Section 5.4

  

Financial Capability

   15

Section 5.5

  

Information

   15

Section 5.6

  

Trading Restrictions

   15

Section 5.7

  

Statutory Underwriter Status

   16

Section 5.8

  

Not an Affiliate

   16

Section 5.9

  

Manner of Sale

   16

Section 5.10

  

Prospectus Delivery

   16

ARTICLE VI

  

COVENANTS OF THE COMPANY

   16

Section 6.1

  

Securities

   16

Section 6.2

  

Reservation of Common Stock

   17

Section 6.3

  

Registration and Listing

   17

Section 6.4

  

Registration Statement

   17

Section 6.5

  

Compliance with Laws.

   17

Section 6.6

  

Other Financing

   18

Section 6.7

  

Prohibited Transactions

   18

Section 6.8

  

Corporate Existence

   19

Section 6.9

  

Non-Disclosure of Non-Public Information

   19

Section 6.10

  

Notice of Certain Events Affecting Registration; Suspension of Right to Request
a Draw Down

   19

Section 6.11

  

Amendments to the Registration Statement

   20

Section 6.12

  

Prospectus Delivery

   20

ARTICLE VII

  

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

   20

Section 7.1

  

Accuracy of the Company’s Representations and Warranties

   20

Section 7.2

  

Performance by the Company

   21

Section 7.3

  

Compliance with Law

   21

Section 7.4

  

Effective Registration Statement

   21

Section 7.5

  

No Knowledge

   21

Section 7.6

  

No Suspension

   21

Section 7.7

  

No Injunction

   21

Section 7.8

  

No Proceedings or Litigation

   21

Section 7.9

  

Sufficient Shares Registered for Resale

   22

Section 7.10

  

Warrant

   22

Section 7.11

  

Opinion of Counsel

   22

Section 7.12

  

Accuracy of Investor’s Representation and Warranties

   22

ARTICLE VIII

  

TERMINATION

   22

Section 8.1

  

Term

   22

Section 8.2

  

Other Termination.

   22

Section 8.3

  

Effect of Termination

   23

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX

  

INDEMNIFICATION

   23

Section 9.1

  

Indemnification

   23

Section 9.2

  

Notification of Claims for Indemnification

   24

ARTICLE X

  

MISCELLANEOUS

   27

Section 10.1

  

Fees and Expenses

   27

Section 10.2

  

Reporting Entity for the Common Stock

   27

Section 10.3

  

Brokerage

   27

Section 10.4

  

Notices

   28

Section 10.5

  

Assignment

   29

Section 10.6

  

Amendment; No Waiver

   29

Section 10.7

  

Entire Agreement

   29

Section 10.8

  

Severability

   29

Section 10.9

  

Title and Subtitles

   30

Section 10.10

  

Counterparts

   30

Section 10.11

  

Choice of Law

   30

Section 10.12

  

Specific Enforcement, Consent to Jurisdiction

   30

Section 10.13

  

Survival

   30

Section 10.14

  

Publicity

   31

Section 10.15

  

Further Assurances

   31

 

-iii-



--------------------------------------------------------------------------------

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
the 25th day of March, 2008, by and between Kingsbridge Capital Limited, an
entity organized and existing under the laws of the British Virgin Islands,
whose registered address is Palm Grove House, 2nd Floor, Road Town, Tortola,
British Virgin Islands (the “Investor”) and Corcept Therapeutics Incorporated ,
a corporation organized and existing under the laws of the State of Delaware
(the “Company”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, from time to time as provided herein, and the Investor shall purchase
from the Company, up to $60 million worth of shares of Common Stock (as defined
below); and

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Common Stock issued and sold to
the Investor under this Agreement and issuable under the Warrant (as defined
below), upon the terms and subject to the conditions set forth therein; and

WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 330,000 shares of Common Stock, upon the terms and subject to the conditions
set forth therein;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Alternative Draw Down Amount” means the product of (i) Average Trading Volume,
(ii) the Closing Price on the Trading Day preceding the issuance of the Draw
Down Notice, (iii) the number of Trading Days during the Draw Down Pricing
Period, and (iv) the Liquidity Ratio.

“Average Trading Volume” means the average trading volume of the twenty
(20) Trading Days during the thirty (30) Trading Days prior to the issuance of
the Draw Down Notice that results from excluding the five (5) highest and five
(5) lowest Trading Days during such period.

“Blackout Amount” shall have the meaning assigned to such term in the
Registration Rights Agreement.



--------------------------------------------------------------------------------

“Blackout Shares” shall have the meaning assigned to such term in the
Registration Rights Agreement.

“Certificate” shall have the meaning assigned to such term in Section 4.3
hereof.

“Closing Date” shall have the meaning assigned to such term in Section 2.2
hereof.

“Closing Price” as of any particular day shall mean the closing price per share
of the Company’s Common Stock as reported by Bloomberg L.P. on such day.

“Commission” means the United States Securities and Exchange Commission.

“Commission Documents” shall have the meaning assigned to such term in
Section 4.6 hereof.

“Commitment Period” means the period commencing on the Effective Date and
expiring on the earliest to occur of (i) the date on which the Investor shall
have purchased Shares pursuant to this Agreement for an aggregate purchase price
equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) the date occurring
thirty-six (36) months from the Effective Date.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

“Condition Satisfaction Date” shall have the meaning assigned to such term in
Article VII hereof.

“Damages” means any loss, claim, damage, liability, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
costs and reasonable expenses of expert witnesses and investigation).

“Draw Down” shall have the meaning assigned to such term in Section 3.1 hereof.

“Draw Down Amount” means the actual dollar amount of a Draw Down paid to the
Company.

“Draw Down Discount Price” means (i) 90% of the VWAP on any Trading Day during a
Draw Down Pricing Period when the VWAP equals or exceeds $1.50 but is less than
or equal to $6.00, (ii) 92% of the VWAP on any Trading Day during the Draw Down
Pricing Period when VWAP exceeds $6.00 but is less than or equal to $11.00, or
(iii) 94% of the VWAP on any Trading Day during the Draw Down Pricing Period
when VWAP exceeds $11.00.

“Draw Down Notice” shall have the meaning assigned to such term in Section 3.1
hereof.

“Draw Down Pricing Period” shall mean, with respect to each Draw Down, a period
of eight (8) consecutive Trading Days beginning on the first Trading Day
specified in a Draw Down Notice.

“DTC” shall mean the Depository Trust Company, or any successor thereto.

 

-2-



--------------------------------------------------------------------------------

“Effective Date” means the first Trading Day immediately following the date on
which the Registration Statement is declared effective by the Commission.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Merger or Sale” shall have the meaning assigned to such term in the
Warrant.

“FINRA” means the Financial Industry Regulatory Authority.

“Knowledge” means the actual knowledge of those officers of the Company required
to file statements pursuant to Section 16 of the Exchange Act.

“Liquidity Ratio” means fifty percent (50%).

“Make Whole Amount” shall have the meaning specified in Section 3.7.

“Market Capitalization” means, as of any Trading Day, the product of (i) the
closing sale price of the Company’s Common Stock as reported by Bloomberg L.P.
using the AQR function and (ii) the number of outstanding shares of Common Stock
of the Company as reported by Bloomberg L.P. using the DES function.

“Material Adverse Effect” means any effect that is not negated, corrected, cured
or otherwise remedied within a reasonable period of time on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement, the Registration Rights
Agreement or the Warrant in any material respect; provided, however, that none
of the following shall constitute a “Material Adverse Effect”: (i) the effects
of conditions or events that are generally applicable to the capital, financial,
banking or currency markets or the biotechnology or pharmaceutical industries;
(ii) the effects of conditions or events that are reasonably expected to occur
in the Company’s ordinary course of business (such as, by way of example only,
failed clinical trials, serious adverse events involving the Company’s product
candidates, delays in product development, unfavorable regulatory
determinations, difficulties involving collaborators or intellectual property
disputes), except for purposes of Section 4.9 herein; (iii) any changes or
effects resulting from the announcement or consummation of the transactions
contemplated by this Agreement, including, without limitation, any changes or
effects associated with any particular Draw Down, and (iv) changes in the market
price of the Common Stock.

“Maximum Commitment Amount” means the lesser of (i) $60 million in aggregate
Draw Down Amounts or (ii) 9,646,159 shares of Common Stock (as adjusted for
stock splits, stock combinations, stock dividends and recapitalizations that
occur on or after the date of this Agreement); provided, however, that in no
event will the Maximum Commitment Amount equal or exceed the number of shares of
Common Stock which would require shareholder approval under the applicable rules
and regulations of the Principal Market.

 

-3-



--------------------------------------------------------------------------------

“Maximum Draw Down Amount” means 1.25% of the Company’s Market Capitalization at
the time of the Draw Down, or, at the Company’s option, the lesser of (A) 2.5%
of the Company’s Market Capitalization at the time of the Draw Down, and (B) the
Alternative Draw Down Amount; provided, however, that in no event may the
Maximum Draw Down Amount exceed $10 million.

“Permitted Transaction” shall have the meaning assigned to such term in
Section 6.6 hereof.

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
government or political subdivision or an agency or instrumentality thereof.

“Principal Market” means the NASDAQ Capital Market, the NASDAQ Global Select
Market, the NASDAQ Global Market, the American Stock Exchange or the New York
Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 6.7 hereof.

“Prospectus” as used in this Agreement means the prospectus in the form included
in the Registration Statement, as supplemented from time to time pursuant to
Rule 424(b) of the Securities Act.

“Registrable Securities” means (i) the Shares, (ii) the Warrant Shares, and
(iii) any securities issued or issuable with respect to any of the foregoing by
way of exchange, stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (w) the
Registration Statement has been declared effective by the Commission and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (x) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, (y) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend or (z) such Registrable Securities
may be sold without registration and without any time, volume or manner
limitations pursuant to Rule 144(b) (or any similar provision then in effect)
under the Securities Act.

“Registration Rights Agreement” shall have the meaning set forth in the recitals
of this Agreement.

“Registration Statement” shall have the meaning assigned to such term in the
Registration Rights Agreement.

 

-4-



--------------------------------------------------------------------------------

“Regulation D” shall have the meaning set forth in the recitals of this
Agreement.

“Section 4(2)” shall have the meaning set forth in the recitals of this
Agreement.

“Securities Act” shall have the meaning set forth in the recitals of this
Agreement.

“Settlement Date” shall have the meaning assigned to such term in Section 3.5
hereof.

“Shares” means the shares of Common Stock of the Company that are and/or may be
purchased hereunder.

“Trading Day” means any day other than a Saturday or a Sunday on which the
Principal Market is open for trading in equity securities.

“VWAP” means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during each Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during any Trading Day as reported by Bloomberg, L.P. using the AQR function.

“Warrant” shall have the meaning set forth in the recitals of this Agreement.

“Warrant Shares” means the shares of Common Stock issuable to the Investor upon
exercise of the Warrant.

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

Section 2.1 Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase Common Stock from the Company
for an aggregate (in Draw Down Amounts) of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.

Section 2.2 Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down. The execution and delivery of this Agreement (the
“Closing”) shall take place at the offices of Stroock & Stroock & Lavan LLP, 180
Maiden Lane, New York, NY 10038 at 5:00 p.m. local time on March __, 2008, or at
such other time and place or on such date as the Investor and the Company may
agree upon (the “Closing Date”). Each party shall deliver at or prior to the
Closing all documents, instruments and writings required to be delivered at the
Closing by such party pursuant to this Agreement. Notwithstanding anything to
the contrary set forth in this Agreement, the Closing shall not occur until the
Investor has received sufficient evidence that the Company has raised at least
$15,000,000 in a financing or series of financings. Notwithstanding anything to
the contrary set forth in this Agreement, the Investor shall have no commitment
to purchase

 

-5-



--------------------------------------------------------------------------------

Common Stock unless and until the Investor has received evidence satisfactory to
it, in its reasonable discretion, that the Company has received at least
$15,000,000 in one or more financing transactions previously disclosed to the
Investor.

Section 2.3 Registration Statement and Prospectus. The Company shall prepare and
file with the Commission the Registration Statement (including the Prospectus)
in accordance with the provisions of the Securities Act and the Registration
Rights Agreement.

Section 2.4 Warrant. On the Closing Date, the Company shall issue and deliver
the Warrant to the Investor.

Section 2.5 Blackout Shares. The Company shall deliver any Blackout Amount or
issue and deliver any Blackout Shares to the Investor in accordance with
Section 1.1(e) of the Registration Rights Agreement.

ARTICLE III

DRAW DOWN TERMS

Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:

Section 3.1 Draw Down Notice. During the Commitment Period, the Company may, in
its sole discretion, issue a Draw Down Notice (as hereinafter defined) which
shall specify the dollar amount of Shares the Company elects to sell to the
Investor (each such election, a “Draw Down”) up to a Draw Down Amount equal to
the Maximum Draw Down Amount, which Draw Down the Investor shall be obligated to
accept. The Company shall inform the Investor in writing by sending a duly
completed Draw Down Notice (as hereinafter defined) in the form of Exhibit C
hereto by e-mail to the addresses set forth in Section 10.4, with a copy to the
Investor’s counsel, as to such Draw Down Amount before commencement of trading
on the first Trading Day of the related Draw Down Pricing Period (the “Draw Down
Notice”). In addition to the Draw Down Amount, each Draw Down Notice shall
designate the first Trading Day of the Draw Down Pricing Period. In no event
shall any Draw Down Amount exceed the Maximum Draw Down Amount. Each Draw Down
Notice shall be accompanied by a certificate, signed by the Chief Executive
Officer, Chief Financial Officer, President or Vice President and Controller,
dated as of the date of such Draw Down Notice, in the form of Exhibit D hereof.

Section 3.2 Number of Shares. Subject to Section 3.6(b), the number of Shares to
be issued in connection with each Draw Down shall be equal to the sum of the
number of shares issuable on each Trading Day of the Draw Down Pricing Period.
The number of shares issuable on a Trading Day during a Draw Down Pricing Period
shall be equal to the quotient of one eighth (1/8th) of the Draw Down Amount
divided by the Draw Down Discount Price for such Trading Day.

Section 3.3 Limitation on Draw Downs. Only one Draw Down shall be permitted for
each Draw Down Pricing Period.

 

-6-



--------------------------------------------------------------------------------

Section 3.4 Trading Cushion. Unless the parties agree in writing otherwise,
there shall be a minimum of seven (7) Trading Days between the expiration of any
Draw Down Pricing Period and the beginning of the next succeeding Draw Down
Pricing Period.

Section 3.5 Settlement. The number of Shares purchased by the Investor in any
Draw Down shall be determined and settled on two separate dates. Shares
purchased by the Investor during the first four Trading Days of any Draw Down
Pricing Period shall be determined and settled no later than the sixth Trading
Day of such Draw Down Pricing Period. Shares purchased by the Investor during
the second four Trading Days of any Draw Down Pricing Period shall be determined
and settled no later than the second Trading Day after the last Trading Day of
such Draw Down Pricing Period. Each date on which settlement of the purchase and
sale of Shares occurs hereunder being referred to as a “Settlement Date.” The
Investor shall provide the Company with delivery instructions for the Shares to
be issued at each Settlement Date at least two Trading Days in advance of such
Settlement Date. The number of Shares actually issued shall be rounded to the
nearest whole number of Shares.

Section 3.6 Delivery of Shares; Payment of Draw Down Amount.

(a) On each Settlement Date, the Company shall deliver the Shares purchased by
the Investor to the Investor or its designees exclusively via book-entry through
the DTC to an account designated by the Investor, and upon receipt of the
Shares, the Investor shall cause payment thereof to be made to the Company’s
designated account by wire transfer of immediately available funds, if the
Shares are received by the Investor no later than 1:00 p.m. (Eastern Time), or
next day available funds, if the Shares are received thereafter. Upon the
written request of the Company, the Investor shall cause its banker to confirm
to the Company that the Investor has provided irrevocable instructions to cause
payment for the Shares to be made as set forth above, upon confirmation by such
banker that the Shares have been delivered through the DTC in unrestricted form.

(b) For each Trading Day during a Draw Down Pricing Period where the VWAP is
less than the greater of (i) 90% of the Closing Price of the Company’s Common
Stock on the Trading Day immediately preceding the commencement of such Draw
Down Pricing Period, or (ii) $1.50, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice. If trading in the Company’s Common Stock is suspended for any
reason for more than three (3) consecutive or non-consecutive hours during any
Trading Day during a Draw Down Pricing Period, such Trading Day shall not be
used in calculating the number of Shares to be issued in connection with such
Draw Down, and the Draw Down Amount in respect of such Draw Down Pricing Period
shall be reduced by one eighth (1/8th) of the initial Draw Down Amount specified
in the Draw Down Notice.

Section 3.7 Failure to Deliver Shares. If on any Settlement Date, the Company
fails to cause the delivery of the Shares purchased by the Investor, and such
failure is not cured within two (2) Trading Days following such Settlement Date,
the Company shall pay to the Investor on demand in cash by wire transfer of
immediately available funds to an account designated by the Investor the “Make
Whole Amount;” provided, however, that in the event that the Company is

 

-7-



--------------------------------------------------------------------------------

prevented from delivering Shares in respect of any such Settlement Date in a
timely manner by any fact or circumstance that is not reasonably within the
control of, or directly attributable to, the Company, or is otherwise reasonably
within the control of, or directly attributable to, the Investor, then such two
(2) Trading Day period shall be automatically extended until such time as such
fact or circumstance is cured. As used herein, the Make Whole Amount shall be an
amount equal to the sum of (i) the Draw Down Amount actually paid by the
Investor in respect of such Shares plus (ii) an amount equal to the actual loss
suffered by the Investor in respect of sales to subsequent purchasers, pursuant
to transactions entered into before the Settlement Date, of the Shares that were
required to be delivered by the Company, which shall be based upon documentation
reasonably satisfactory to the Company demonstrating the difference (if greater
than zero) between (A) the price per share paid by the Investor to purchase such
number of shares of Common Stock necessary for the Investor to meet its share
delivery obligations to such subsequent purchasers minus (B) the average Draw
Down Discount Price during the applicable Draw Down Pricing Period. In the event
that the Make Whole Amount is not paid within two (2) Trading Days following a
demand therefor from the Investor, the Make Whole Amount shall accrue interest
per annum compounded daily at a rate equal to the greater of (i) the prime rate
of interest then in effect as published by the Wall Street Journal plus three
percent (3%) and (ii) ten percent (10%) up to and including the date on which
the Make Whole Amount is actually paid. For the purposes of this Section 3.7
facts or circumstances that are reasonably within the control of the Company
include such facts and circumstances attributable to acts or omissions of the
Company, its officers, directors, employees, agents and representatives,
including, without limitation, any transfer agent(s), accountant(s) and/or
attorney(s) engaged by the Company in connection with the Company’s performance
of its obligations hereunder. Notwithstanding anything to the contrary set forth
in this Agreement, in the event that the Company pays the Make Whole Amount
(plus interest, if applicable) in respect of any Settlement Date in accordance
with this Section 3.7, such payment shall be the Investor’s sole remedy in
respect of the Company’s failure to deliver Shares in respect of such Settlement
Date, and the Company shall not be obligated to deliver such Shares.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to the
Investor:

Section 4.1 Organization, Good Standing and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority to own, lease and
operate its properties and assets and to carry on its business as now being
conducted. Except as set forth in the Commission Documents (as defined below),
the Company does not own more than fifty percent (50%) of the outstanding
capital stock of or control any other business entity, other than any
wholly-owned subsidiary that is not “significant” within the meaning of
Regulation S-X promulgated by the Commission. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, other than those in which the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

 

-8-



--------------------------------------------------------------------------------

Section 4.2 Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action and no further
consent or authorization of the Company or its Board of Directors or
stockholders is required (other than as contemplated by Section 6.5); and
(iii) each of this Agreement and the Registration Rights Agreement has been duly
executed and delivered, and the Warrant has been duly executed, issued and
delivered, by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, securities,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies, or indemnification or by other equitable
principles of general application.

Section 4.3 Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding as of December 31, 2007 are set forth on a
schedule (the “Disclosure Schedule”) previously delivered to the Investor. All
of the outstanding shares of the Common Stock have been duly and validly
authorized and issued, and are fully paid and non-assessable. Except as set
forth in this Agreement or as previously disclosed on the Disclosure Schedule,
as of December 31, 2007, no shares of Common Stock were entitled to preemptive
rights or registration rights and there were no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable for or
giving any right to subscribe for, any shares of capital stock of the Company,
except for stock options issued by the Company to its employees, directors and
consultants. Except as set forth in this Agreement, the Commission Documents, or
as previously disclosed to the Investor in the Disclosure Schedule, as of
December 31, 2007, there were no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company. Except as described in the Commission
Documents or as previously disclosed to the Investor in the Disclosure Schedule,
as of the date hereof the Company is not a party to any agreement granting
registration rights to any Person with respect to any of its equity or debt
securities. Except as set forth in the Commission Documents or as previously
disclosed to the Investor in writing, as of the date hereof the Company is not a
party to, and it has no Knowledge of, any agreement restricting the voting or
transfer of any shares of the capital stock of the Company. The offer and sale
of all capital stock, convertible securities, rights, warrants, or options of
the Company issued during the twenty-four month period immediately prior to the
Closing complied in all material respects with all applicable federal and state
securities laws, and no stockholder has a right of rescission or damages with
respect thereto that could reasonably be expected to have a Material Adverse
Effect. The Company has furnished or made available to the Investor true and
correct copies of the Company’s Amended and Restated Certificate of
Incorporation, as amended and in effect on

 

-9-



--------------------------------------------------------------------------------

the date hereof (the “Certificate”), and the Company’s Amended and Restated
Bylaws, as amended and in effect on the date hereof (the “Bylaws”).

Section 4.4 Issuance of Shares. Subject to Section 6.5, the Shares, the Warrant
and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Certificate) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, and subject to, and in reliance on, the representations,
warranties and covenants made herein by the Investor, the Shares and the Warrant
Shares shall be validly issued and outstanding, fully paid and non-assessable,
and the Investor shall be entitled to all rights accorded to a holder of shares
of Common Stock.

Section 4.5 No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and shall not, in any material respect: (i) result in the violation of
any provision of the Certificate or Bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party that has not been waived, where such default or
conflict would constitute a Material Adverse Effect, (iii) create or impose a
lien, charge or encumbrance on any property of the Company under any agreement
or any commitment to which the Company is a party or by which the Company is
bound or by which any of its respective properties or assets are bound which
would constitute a Material Adverse Effect, (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, writ,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries are bound or affected where such
violation would constitute a Material Adverse Effect, or (v) require any consent
of any third-party that has not been obtained pursuant to any material contract
to which the Company is subject or to which any of its assets, operations or
management may be subject where the failure to obtain any such consent would
constitute a Material Adverse Effect. The Company is not required under federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement, the Registration Rights Agreement or the Warrant, or issue
and sell the Shares, the Warrant Shares or the Blackout Shares (except to the
extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Certificate) in accordance
with the terms hereof and thereof (other than any filings that may be required
to be made by the Company with the Commission, the FINRA/NASDAQ or state
securities commissions subsequent to the Closing, and, any registration
statement (including any amendment or supplement thereto) or any other filing or
consent which may be filed pursuant to this Agreement, the Registration Rights
Agreement or the Warrant); provided that, for purposes of the representation
made in this

 

-10-



--------------------------------------------------------------------------------

sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Investor herein.

Section 4.6 Commission Documents, Financial Statements.

(a) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and since January 1, 2005 the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d) of the Exchange
Act (all of the foregoing, including filings incorporated by reference therein,
being referred to herein as the “Commission Documents”). Except as previously
disclosed to the Investor in writing, since January 1, 2005 the Company has
maintained all requirements for the continued listing or quotation of its Common
Stock, and such Common Stock is currently listed or quoted on the NASDAQ Capital
Market. To the extent not available on the Commission’s EDGAR filing system, the
Company has made available to the Investor true and complete copies of the
Commission Documents filed with the Commission since January 1, 2005 and prior
to the Closing Date. The Company has not provided to the Investor any
information which, according to applicable law, rule or regulation, should have
been disclosed publicly by the Company but which has not been so disclosed,
other than with respect to the transactions contemplated by this Agreement and
other than with respect to information related to the fiscal year and quarter
ended December 31, 2007, which will be included in the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2007, which need not be
filed with the Commission prior to March 31, 2008. As of its date, the Company’s
Annual Report on Form 10-K for the year ended December 31, 2006 complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, to the Company’s Knowledge such Annual
Report on Form 10-K did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, to the Company’s
Knowledge the financial statements, together with the related notes and
schedules thereto, of the Company included in the Commission Documents filed
with the Commission since January 1, 2005 complied as to form in all material
respects with all applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements, together with the related notes and
schedules thereto, have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial condition
of the Company and its subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(b) The Company has timely filed with the Commission and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-

 

-11-



--------------------------------------------------------------------------------

14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section
906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to all relevant
Commission Documents. The Company is in compliance in all material respects with
the provisions of SOXA applicable to it as of the date hereof. The Company
maintains disclosure controls and procedures required by Rule 13a-15 or Rule
15d-15 under the Exchange Act.

Section 4.7 No Material Adverse Change. Except as disclosed in the Commission
Documents or a press release of the Company, since December 31, 2007 no event or
series of events has or have occurred that would, individually or in the
aggregate, have a Material Adverse Effect on the Company.

Section 4.8 No Undisclosed Liabilities. To the Company’s Knowledge, neither the
Company nor any of its subsidiaries has any liabilities, obligations, claims or
losses (whether liquidated or unliquidated, secured or unsecured, absolute,
accrued, contingent or otherwise) that would be required to be disclosed on a
balance sheet of the Company or any subsidiary (including the notes thereto) in
conformity with GAAP and are not disclosed in the Commission Documents, other
than those incurred in the ordinary course of the Company’s or its subsidiaries
respective businesses since December 31, 2007 or which, individually or in the
aggregate, do not or would not be reasonably expected to have a Material Adverse
Effect on the Company.

Section 4.9 No Undisclosed Events or Circumstances. To the Company’s Knowledge,
no event or circumstance has occurred or exists with respect to the Company or
its subsidiaries or their respective businesses, properties, operations or
financial condition, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed and which, individually or in the aggregate,
would be reasonably expected to have a Material Adverse Effect on the Company.
For the avoidance of doubt, information related to the fiscal year and quarter
ended December 31, 2007 will be included in the Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2007, which need not be filed with
the Commission prior to March 31, 2008.

Section 4.10 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents or in the
Disclosure Schedule, there is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened, against or
involving the Company, any subsidiary or any of their respective properties or
assets, or to the Knowledge of the Company involving any officers or directors,
in their capacity as officers or directors, of the Company or any of its
subsidiaries, including, without limitation, any securities class action lawsuit
or stockholder derivative lawsuit, that could be reasonably expected to have a
Material Adverse Effect on the Company. Except as set forth in the Commission
Documents or as previously disclosed to the Investor in writing, no judgment,
order, writ, injunction or decree or award has been issued by or, to the
Knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.

 

-12-



--------------------------------------------------------------------------------

Section 4.11 Compliance with Law. The business of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents or
such that would not reasonably be expected to cause a Material Adverse Effect.
Except as set forth in the Commission Documents, the Company and each of its
subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it, except for such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, the failure to possess which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 4.12 Certain Fees. Except as expressly set forth in this Agreement, no
brokers, finders or financial advisory fees or commissions will be payable by
the Company or any of its subsidiaries in respect of the transactions
contemplated by this Agreement.

Section 4.13 Disclosure. To the Company’s Knowledge, neither this Agreement nor
any other documents, certificates or instruments furnished to the Investor by or
on behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.

Section 4.14 Material Non-Public Information. Except for this Agreement and the
transactions contemplated hereby, neither the Company nor its employees have
disclosed to the Investor, any material non-public information that, according
to applicable law, rule or regulation, should have been disclosed publicly by
the Company prior to the date hereof but which has not been so disclosed. For
the avoidance of doubt, information related to the fiscal year and quarter ended
December 31, 2007 will be included in the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2007, which need not be filed with the
Commission prior to March 31, 2008.

Section 4.15 Exemption from Registration; Valid Issuances. Subject to, and in
reliance on, the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares, the Warrant, the Warrant Shares
and any Blackout Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, may and shall be
properly issued pursuant to Section 4(2), Regulation D and/or any other
applicable federal and state securities laws. Neither the sales of the Shares,
the Warrant, the Warrant Shares or any Blackout Shares pursuant to, nor the
Company’s performance of its obligations under, this Agreement, the Registration
Rights Agreement, or the Warrant shall (i) result in the creation or imposition
of any liens, charges, claims or other encumbrances upon the Shares, the Warrant
Shares, any Blackout Shares or any of the assets of the Company, or (ii) except
as previously disclosed to the Investor in writing, entitle the holders of any
outstanding shares of capital stock of the Company to preemptive or other rights
to subscribe to or acquire the shares of Common Stock or other securities of the
Company.

Section 4.16 No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates or any Person acting
on its or their

 

-13-



--------------------------------------------------------------------------------

behalf (i) has conducted any general solicitation (as that term is used in
Rule 502(c) of Regulation D) or general advertising with respect to any of the
Shares, the Warrant, the Warrant Shares or any Blackout Shares or (ii) has made
any offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration of the Shares under the
Securities Act.

Section 4.17 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of shares of the Common Stock issuable hereunder with any other offers or
sales of securities of the Company.

Section 4.18 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor hereby makes the following representations, warranties and
covenants to the Company:

Section 5.1 Organization and Standing of the Investor. The Investor is a company
duly organized, validly existing and in good standing under the laws of the
British Virgin Islands.

Section 5.2 Authorization and Power. The Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Warrant and the Registration Rights Agreement and to purchase the Shares, the
Warrant and the Warrant Shares in accordance with the terms hereof and thereof.
The execution, delivery and performance of this Agreement, the Warrant and the
Registration Rights Agreement by Investor and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of the
Investor, its Board of Directors or stockholders is required. Each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered by the Investor and constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of creditor’s
rights and remedies or by other equitable principles of general application.

 

-14-



--------------------------------------------------------------------------------

Section 5.3 No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares or the Warrant in accordance with the terms
hereof, provided that, for purposes of the representation made in this sentence,
the Investor is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

Section 5.4 Financial Capability. The Investor has the financial capability to
perform all of its obligations under this Agreement, including the capability to
purchase the Shares, the Warrant and the Warrant Shares in accordance with the
terms hereof. The Investor has such knowledge and experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in Common Stock and the Warrant. The Investor is an “accredited
investor” as defined in Regulation D. The Investor is a “sophisticated investor”
as described in Rule 506(b)(2)(ii) of Regulation D. The Investor acknowledges
that an investment in the Common Stock and the Warrant is speculative and
involves a high degree of risk.

Section 5.5 Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Warrant and the Warrant Shares which have been requested by the Investor. The
Investor has reviewed or received copies of the Commission Documents. The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Shares, the Warrant and the Warrant
Shares. The Investor understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.

Section 5.6 Trading Restrictions. The Investor covenants that neither the
Investor nor any of its affiliates nor any entity managed or controlled by the
Investor will, or cause or assist any Person to, enter into or execute any
“short sale” (as such term is defined in Rule 200 of

 

-15-



--------------------------------------------------------------------------------

Regulation SHO, or any successor regulation, promulgated by the Commission under
the Exchange Act) of any securities of the Company, and that the Investor and
its affiliates shall comply with all other applicable law.

Section 5.7 Statutory Underwriter Status. The Investor acknowledges that,
pursuant to the Commission’s current interpretations of the Securities Act, the
Investor will be disclosed as an “underwriter” within the meaning of the
Securities Act in the Registration Statement (and amendments thereto) and in any
Prospectus contained therein to the extent required by applicable law.

Section 5.8 Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

Section 5.9 Manner of Sale. At no time was Investor presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising.

Section 5.10 Prospectus Delivery. The Investor agrees that unless the Shares and
Warrant Shares are eligible for resale pursuant to all the conditions of Rule
144 without volume or manner of sale limitations, it will resell the Shares and
Warrant Shares only pursuant to the Registration Statement, in a manner
described under the caption “Plan of Distribution” in the Registration
Statement, and in a manner in compliance with all applicable securities laws,
including, without limitation, any applicable prospectus delivery requirements
of the Securities Act and the insider trading restrictions of the Exchange Act.

ARTICLE VI

COVENANTS OF THE COMPANY

The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):

Section 6.1 Securities Compliance. The Company shall notify the Commission and
the Principal Market, if and as applicable, in accordance with their respective
rules and regulations, of the transactions contemplated by this Agreement, and
shall use commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor. Each Commission Document to be
filed with the Commission after the Closing Date and incorporated by reference
in the Registration Statement and Prospectus, when such document becomes
effective or is filed with the Commission, as the case may be, shall comply in
all material respects with the requirements of the Securities Act or the
Exchange Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

-16-



--------------------------------------------------------------------------------

Section 6.2 Reservation of Common Stock. As of the date hereof, the Company has
available and the Company shall reserve and keep available at all times, free of
preemptive rights and other similar contractual rights of stockholders, shares
of Common Stock for the purpose of enabling the Company to satisfy any
obligation to issue the Shares in connection with all Draw Downs contemplated
hereunder and the Warrant Shares. The number of shares so reserved from time to
time, as theretofore increased or reduced as hereinafter provided, may be
reduced by the number of shares actually delivered hereunder.

Section 6.3 Registration and Listing. During the Commitment Period, the Company
shall use commercially reasonable efforts to: (i) take all action necessary to
cause its Common Stock to continue to be registered under Section 12(b) or 12(g)
of the Exchange Act, (ii) comply in all respects with its reporting and filing
obligations under the Exchange Act, (iii) prevent the termination or suspension
of such registration, or the termination or suspension of its reporting and
filing obligations under the Exchange Act or Securities Act (except as expressly
permitted herein). The Company shall use commercially reasonable efforts to
maintain the listing and trading of its Common Stock and the listing of the
Shares purchased by Investor hereunder on the Principal Market (including,
without limitation, maintaining sufficient net tangible assets) and will comply
in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the FINRA and the Principal Market. The
Company will not be required to carry out any action pursuant to this Agreement,
the Registration Rights Agreement or the Warrant that would adversely impact the
listing of the Company’s securities on the Principal Market as now in effect,
and as may be changed by the Company in the future in the Company’s discretion.

Section 6.4 Registration Statement. Without the prior written consent of the
Investor, the Registration Statement shall be used solely in connection with the
transactions between the Company and the Investor contemplated hereby.

Section 6.5 Compliance with Laws.

(a) The Company shall comply, and cause each subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which could
reasonably be expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company, in
each case in contravention of applicable laws, rules, regulations or orders.

(b) Without the consent of its stockholders in accordance with FINRA and The
NASDAQ Stock Market LLC rules, the Company will not be obligated to issue, and
the Investor will not be obligated to purchase, any Shares or Blackout Shares
which would result in the issuance under this Agreement, the Warrant and the
Registration Rights Agreement of Shares and Blackout Shares (collectively)
representing more than the applicable percentage under the rules of the FINRA
and The NASDAQ Stock Market LLC , including, without limitation, NASDAQ
Marketplace Rule 4350(i), that would require stockholder approval of the
issuance thereof.

 

-17-



--------------------------------------------------------------------------------

Section 6.6 Other Financing. Nothing in this Agreement shall be construed to
restrict the right of the Company to offer, sell and/or issue securities of any
kind whatsoever, provided such transaction is not a Prohibited Transaction (as
defined below) (any such transaction that is not a Prohibited Transaction is
referred to in this Agreement as a “Permitted Transaction”). Without limiting
the generality of the preceding sentence, the Company may, without the prior
written consent of the Investor, (i) establish stock option or other equity
incentive or award plans or agreements (for directors, employees, consultants
and/or advisors), and issue securities thereunder, and amend such plans or
agreements, including increasing the number of shares available thereunder,
(ii) issue equity securities to finance, or otherwise in connection with, the
acquisition, license or sale of one or more other companies, equipment,
technologies or lines of business, (iii) issue shares of Common Stock and/or
Preferred Stock in connection with the Company’s option, equity incentive or
award plans, stock purchase plans, rights plans, warrants or options, (iv) issue
shares of Common Stock and/or Preferred Stock in connection with the
acquisition, license or sale of products, licenses, equipment or other assets
and strategic partnerships or joint ventures; (v) issue shares of Common and/or
Preferred Stock to consultants and/or advisors as consideration for services
rendered or to be rendered, (vi) issue and sell equity or debt securities in a
public offering, (vii) issue and sell any equity or debt securities in a private
placement (other than in connection with any Prohibited Transaction),
(viii) issue equity securities to equipment lessors, equipment vendors, banks or
similar lending institutions in connection with leases or loans, or in
connection with strategic commercial or licensing transactions, (ix) issue
securities in connection with any stock split, stock dividend, recapitalization,
reclassification or similar event by the Company, and (x) issue shares of Common
Stock to the Investor under any other agreement entered into between the
Investor and the Company.

Section 6.7 Prohibited Transactions. Except as set forth on Schedule 6.7 of the
Disclosure Schedule, during the term of this Agreement, the Company shall not
enter into any Prohibited Transaction without the prior written consent of the
Investor, which consent may be withheld at the sole discretion of the Investor.
For the purposes of this Agreement, the term “Prohibited Transaction” shall
refer to the issuance by the Company of any “future priced securities,” which
shall mean the issuance of shares of Common Stock or securities of any type
whatsoever that are, or may become, convertible or exchangeable into shares of
Common Stock where the purchase, conversion or exchange price for such Common
Stock is determined using any floating discount or other post-issuance
adjustable discount to the market price of Common Stock, including, without
limitation, pursuant to any equity line or other financing that is substantially
similar to the financing provided for under this Agreement; provided that any
future issuance by the Company of a convertible security (including warrants,
“Convertible Security”) that (i) contains provisions that adjust the conversion
or exercise price of such Convertible Security (“Conversion Price”) solely in
the event of stock splits, dividends, distributions, reclassifications of the
Company’s Common Stock, whether by merger, consolidation, sale of assets or
reorganization, or similar events shall not be a Prohibited Transaction for
purposes of this Section 6.7 so long as such Convertible Security does not
contain a provision that adjusts the Conversion Price as a result of any
issuances of new securities after the issue date of the Convertible Security at
a price below the then effective Conversion Price of the Convertible Security,
or as a result of any decline in the market price of the Common Stock after the
issue date of the Convertible Security, other than a decline resulting directly
from stock splits,

 

-18-



--------------------------------------------------------------------------------

dividends, distributions or similar events including, without limitation, the
type of conversion price adjustments customarily found in a firm commitment Rule
144A offering to qualified institutional buyers, or (ii) is issued in connection
with the Company obtaining debt financing for research and development purposes
where the issuance of Convertible Securities is conditioned upon the Company
meeting certain defined clinical milestones shall not be a Prohibited
Transaction for purposes of this Section 6.7.

Section 6.8 Corporate Existence. The Company shall take all steps necessary to
preserve and continue the corporate existence of the Company; provided, however,
that nothing in this Agreement shall be deemed to prohibit the Company from
engaging in any Excluded Merger or Sale with another Person provided that in the
event of an Excluded Merger or Sale, if the surviving, successor or purchasing
Person does not agree to assume the obligations under the Warrant, then the
Company shall deliver a notice to the Investor at least ten (10) days before the
consummation of such Excluded Merger or Sale (provided that, to the extent that
such transaction has not been publicly disclosed, then the Investor agrees to
maintain the confidentiality of such information and to use such information
only in connection with a decision to exercise the Warrant), the Investor may
exercise the Warrant at any time before the consummation of such Excluded Merger
or Sale (and such exercise may be made contingent upon the consummation of such
Excluded Merger or Sale), and any portion of the Warrant that has not been
exercised before consummation of such Excluded Merger or Sale shall terminate
and expire, and shall no longer be outstanding.

Section 6.9 Non-Disclosure of Non-Public Information. Subject to Section 6.10
below, except as otherwise expressly provided in this Agreement, the
Registration Rights Agreement or the Warrant, none of the Company, its officers,
directors, employees nor agents shall disclose material non-public information
to the Investor, its advisors or representatives.

Section 6.10 Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. If at any time the Commission shall issue any stop
order suspending the effectiveness of the Registration Statement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time. The Company shall not be required to disclose to
the Investor the substance or specific reasons of any of the events set forth in
clauses (i) through (ii) of the previous sentence, only that the event has
occurred. The Company shall not request a Draw Down during the continuation of
any of the foregoing events.

 

-19-



--------------------------------------------------------------------------------

Section 6.11 Amendments to the Registration Statement. When the Registration
Statement is declared effective by the Commission, the Company shall not
(a) file any amendment to the Registration Statement or make any amendment or
supplement to the Prospectus of which the Investor shall not previously have
been advised; provided, however, that the Company shall, to the extent it deems
advisable, and without the prior consent of or notice to Investor, supplement
the Prospectus within two Trading Days following the Settlement Date for each
Draw Down solely to reflect the issuance of Shares with respect to such Draw
Down; and provided, further, that the Company need not advise the Investor
regarding any supplement the purpose of which is to update the Registration
Statement and the Prospectus to include information the Company had previously
filed with the Commission pursuant to Section 13 or 15(d) under the Exchange
Act; and (b) so long as, in the reasonable opinion of counsel for the Investor,
a Prospectus is required to be delivered in connection with sales of the Shares
by the Investor, if the Company files any information, documents or reports that
are incorporated by reference in the Registration Statement pursuant to the
Exchange Act, the Company shall, if requested in writing by the Investor,
deliver a copy of such information, documents or reports to the Investor
promptly following such filing to the extent such information, documents or
reports are not available on the Commission’s EDGAR filing system.

Section 6.12 Prospectus Delivery. From time to time for such period as in the
reasonable opinion of counsel for the Investor a prospectus is required by the
Securities Act to be delivered in connection with sales by the Investor, the
Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.

ARTICLE VII

CONDITIONS TO THE OBLIGATION OF THE INVESTOR

TO ACCEPT A DRAW DOWN

The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in
Section 7.12 which are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion, the conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion. As used in this Agreement, the term “Condition Satisfaction
Date” shall mean, with respect to each Draw Down, the date on which the
applicable Draw Down Notice is delivered to the Investor and each Settlement
Date in respect of the applicable Draw Down Pricing Period.

Section 7.1 Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company shall be true and correct in
all material respects

 

-20-



--------------------------------------------------------------------------------

as of the date when made as though made at that time except for representations
and warranties that are expressly made as of a particular date.

Section 7.2 Performance by the Company. The Company shall have, in all material
respects, performed, satisfied and complied with all covenants, agreements and
conditions required by this Agreement, the Registration Rights Agreement and the
Warrant to be performed, satisfied or complied with by the Company.

Section 7.3 Compliance with Law. The Company shall have complied in all respects
with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which could not
reasonably be expected to have a Material Adverse Effect.

Section 7.4 Effective Registration Statement. Upon the terms and subject to the
conditions set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective and
(i) neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the Commission’s
concerns have been addressed and the Investor is reasonably satisfied that the
Commission no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or the Prospectus shall exist.

Section 7.5 No Knowledge. The Company shall have no Knowledge of any event that
could reasonably be expected to have the effect of causing the Registration
Statement with respect to the resale of the Registrable Securities by the
Investor to be suspended or otherwise ineffective (which event is reasonably
likely to occur within eight Trading Days following the Trading Day on which a
Draw Down Notice is delivered) as of the Settlement Date.

Section 7.6 No Suspension. Trading in the Company’s Common Stock shall not have
been suspended by the Commission, the Principal Market or the FINRA and trading
in securities generally as reported on the Principal Market shall not have been
suspended or limited.

Section 7.7 No Injunction. No statute, rule, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, endorsed or,
to the Knowledge of the Company, threatened by any court or governmental
authority of competent jurisdiction which prohibits the consummation of or which
would materially modify or delay any of the transactions contemplated by this
Agreement.

Section 7.8 No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or, to the Knowledge of the Company, threatened, and, to the Knowledge of the
Company no inquiry or investigation by any governmental authority shall have
been threatened, against the Company or any subsidiary, or any of the officers,
directors or affiliates of the Company or any subsidiary

 

-21-



--------------------------------------------------------------------------------

seeking to enjoin, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

Section 7.9 Sufficient Shares Registered for Resale. The Company shall have
sufficient Shares, calculated using the closing trade price of the Common Stock
as of the Trading Day immediately preceding such Draw Down Notice, registered
under the Registration Statement to issue and sell such Shares in accordance
with such Draw Down Notice.

Section 7.10 Warrant. The Warrant shall have been duly executed, delivered and
issued to the Investor, and the Company shall not be in default in any material
respect under any of the provisions thereof, provided that any refusal by or
failure of the Company to issue and deliver Warrant Shares in respect of any
exercise (in whole or in part) thereof shall be deemed to be material for the
purposes of this Section 7.10.

Section 7.11 Opinion of Counsel. The Investor shall have received the form of
opinion mutually agreed to between the parties on the date of this Agreement.

Section 7.12 Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.

ARTICLE VIII

TERMINATION

Section 8.1 Term. Unless otherwise terminated in accordance with Section 8.2
below, this Agreement shall terminate upon the earlier to occur of (i) the
expiration of the Commitment Period or (ii) the issuance of Shares pursuant to
this Agreement in an amount equal to the Maximum Commitment Amount.

Section 8.2 Other Termination.

(a) The Investor may terminate this Agreement upon (x) one (1) business day’s
notice if the Company enters into any Prohibited Transaction as set forth in
Section 6.7 without the Investor’s prior written consent, or (y) one
(1) business day’s notice if the Investor provides written notice of a Material
Adverse Effect to the Company, and such Material Adverse Effect continues for a
period of ten (10) Trading Days after the receipt by the Company of such notice.

(b) The Investor may terminate this Agreement upon one (1) business day’s notice
to the Company at any time in the event that the Registration Statement is not
initially declared effective in accordance with the Registration Rights
Agreement, provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this
Section 8.2(b).

 

-22-



--------------------------------------------------------------------------------

(c) The Company may terminate this Agreement upon one (1) business day’s notice;
provided, however, that the Company shall not terminate this Agreement pursuant
to this Section 8.2(c) during any Draw Down Pricing Period; provided further,
that, in the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns Shares purchased hereunder and/or
Warrant Shares, unless all of such shares of Common Stock may be resold by the
Investor without registration and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act, the Company shall not suspend or withdraw the Registration
Statement or otherwise cause the Registration Statement to become ineffective,
or voluntarily delist the Common Stock from, the Principal Market without
listing the Common Stock on another Principal Market.

(d) Each of the parties hereto may terminate this Agreement upon one (1) day’s
notice if the other party has breached a material representation, warranty or
covenant to this Agreement and such breach is not remedied within ten
(10) Trading Days after notice of such breach is delivered to the breaching
party.

Section 8.3 Effect of Termination. In the event of termination by the Company or
the Investor, written notice thereof shall forthwith be given to the other party
and the transactions contemplated by this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 8.1 or 8.2 herein, this Agreement shall become void and of no further
force and effect, except as provided in Section 10.13. Nothing in this
Section 8.3 shall be deemed to release the Company or the Investor from any
liability for any breach under this Agreement occurring prior to such
termination, or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under this Agreement
arising prior to such termination.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Indemnification.

(a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.2, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement
(except as otherwise specifically provided) by the Company in this Agreement,
the Registration Rights Agreement or the Warrant; provided, however, that the
Company shall not be liable under this Article IX to an Investor Indemnified
Party to the extent that such Damages resulted or arose from the breach by an
Investor Indemnified Party of any representation, warranty, covenant or
agreement of an Investor Indemnified Party contained in this Agreement, the
Registration Rights Agreement or the Warrant or the negligence, recklessness,
willful misconduct or bad faith of an Investor Indemnified Party. The parties
intend that any Damages subject to indemnification pursuant to this Article IX
will be net of insurance proceeds (which the Investor Indemnified Party agrees
to use commercially reasonable efforts to recover). Accordingly, the amount
which the Company is required to pay to any Investor Indemnified Party hereunder
(a “Company Indemnity

 

-23-



--------------------------------------------------------------------------------

Payment”) will be reduced by any insurance proceeds actually recovered by or on
behalf of any Investor Indemnified Party in reduction of the related Damages. In
addition, if an Investor Indemnified Party receives a Company Indemnity Payment
required by this Article IX in respect of any Damages and subsequently receives
any such insurance proceeds, then the Investor Indemnified Party will pay to the
Company an amount equal to the Company Indemnity Payment received less the
amount of the Company Indemnity Payment that would have been due if the
insurance proceeds had been received, realized or recovered before the Company
Indemnity Payment was made.

(b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.2, the Investor agrees to indemnify, defend and hold harmless
the Company and its affiliates and their respective officers, directors, agents,
employees, subsidiaries, partners, members and controlling persons (each, a
“Company Indemnified Party”), to the fullest extent permitted by law from and
against any and all Damages directly resulting from or directly arising out of
any breach of any representation or warranty, covenant or agreement by the
Investor in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Investor shall not be liable under this Article IX
to a Company Indemnified Party to the extent that such Damages resulted or arose
from the breach by a Company Indemnified Party of any representation, warranty,
covenant or agreement of a Company Indemnified Party contained in this
Agreement, the Registration Rights Agreement or the Warrant or the negligence,
recklessness, willful misconduct or bad faith of a Company Indemnified Party.
The parties intend that any Damages subject to indemnification pursuant to this
Article IX will be net of insurance proceeds (which the Company agrees to use
commercially reasonable efforts to recover). Accordingly, the amount which the
Investor is required to pay to any Company Indemnified Party hereunder (an
“Investor Indemnity Payment”) will be reduced by any insurance proceeds
theretofore actually recovered by or on behalf of any Company Indemnified Party
in reduction of the related Damages. In addition, if a Company Indemnified Party
receives an Investor Indemnity Payment required by this Article IX in respect of
any Damages and subsequently receives any such insurance proceeds, then the
Company Indemnified Party will pay to the Investor an amount equal to the
Investor Indemnity Payment received less the amount of the Investor Indemnity
Payment that would have been due if the insurance proceeds had been received,
realized or recovered before the Investor Indemnity Payment was made.

Section 9.2 Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article IX (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article IX (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.

 

-24-



--------------------------------------------------------------------------------

(a) Any claim for indemnification for Damages that do not result from a Third
Party Claim as defined in the following paragraph, shall be asserted by written
notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.1. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement.

(b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.

(c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement. In case
any such Third Party Claim shall be brought against any Indemnified Party, and
it shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the defense thereof at its own
expense, with counsel satisfactory to such Indemnified Party in its reasonable
judgment; provided, however, that any Indemnified Party may, at its own expense,
retain separate counsel to participate in such defense at its own expense.
Notwithstanding the foregoing, in any Third Party Claim in which both the
Indemnifying Party, on the one hand, and an Indemnified Party, on the other
hand, are, or are reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel and to control its own defense
of such claim if, in the reasonable opinion of counsel to such Indemnified
Party, either (x) one or more significant defenses are available to the
Indemnified Party that are not available to the Indemnifying Party or (y) a
conflict or potential conflict exists between the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, that would make such
separate representation advisable; provided, however, that in such circumstances
the Indemnifying Party (i) shall not be liable for the fees and expenses of more
than one counsel to all Indemnified Parties and (ii) shall reimburse the
Indemnified Parties for such reasonable fees and expenses of such counsel
incurred in any such Third Party Claim, as such expenses are incurred, provided
that the Indemnified Parties agree to repay such amounts if it is ultimately
determined that the Indemnifying Party was not obligated to provide
indemnification under this Article IX. The Indemnifying Party agrees that it
shall not, without the prior written consent of the Indemnified Party, settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim relating to the matters contemplated hereby (if

 

-25-



--------------------------------------------------------------------------------

any Indemnified Party is a party thereto or has been actually threatened to be
made a party thereto) unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising or
that may arise out of such claim. The Indemnifying Party shall not be liable for
any settlement of any claim effected against an Indemnified Party without the
Indemnifying Party’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The rights accorded to an Indemnified Party
hereunder shall be in addition to any rights that any Indemnified Party may have
at common law, by separate agreement or otherwise; provided, however, that
notwithstanding the foregoing or anything to the contrary contained in this
Agreement, nothing in this Article IX shall restrict or limit any rights that
any Indemnified Party may have to seek equitable relief.

 

-26-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.1 Fees and Expenses.

(a) Each of the Company and the Investor agrees to pay its own expenses incident
to the performance of its obligations hereunder, except that the Company shall
be solely responsible for (i) all reasonable attorneys fees and legal expenses
incurred by the Investor in connection with the preparation, negotiation,
execution and delivery of this Agreement, the Registration Rights Agreement and
the Warrant, and review of the Registration Statement, and in connection with
any amendments, modifications or waivers of this Agreement, (ii) subject in all
cases to Section 10.1(b) hereof, all reasonable fees and expenses incurred in
connection with the Investor’s enforcement of this Agreement, including, without
limitation, all reasonable attorneys fees and legal expenses, (iii) due
diligence expenses incurred by the Investor during the term of this Agreement
equal to $12,500 per calendar quarter, and (iv) all stamp or other similar taxes
and duties, if any, levied in connection with issuance of the Shares pursuant
hereto; provided, however, that in each of the above instances the Investor
shall provide customary supporting invoices or similar documentation in
reasonable detail describing such expenses (however, the Investor shall not be
obligated to provide detailed time sheets); and provided further, that the
maximum aggregate amount payable by the Company pursuant to clauses (i) above
shall be $75,000 and the Investor shall bear all fees and expenses in excess of
$75,000 in connection with the events described in clause (i) above.

(b) If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the Registration Rights Agreement or the Warrant, the
prevailing party shall be entitled to reasonable fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

Section 10.2 Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

Section 10.3 Brokerage. Each of the parties hereto represents that it has had no
dealings in connection with this transaction with any finder or broker who will
demand payment of any fee or commission from the other party. The Company on the
one hand, and the Investor, on the other hand, agree to indemnify the other
against and hold the other harmless from any and all liabilities to any Persons
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby.

 

-27-



--------------------------------------------------------------------------------

Section 10.4 Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith, in each case with
a copy to the e-mail address set forth beside the facsimile number for the
addressee below. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Company:

Corcept Therapeutics Incorporated

149 Commonwealth Drive

Menlo Park, CA 94025

Facsimile: (650) 327-3218

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Facsimile: (650) 463-4693

Attention: Alan C. Mendelson, Esq.

if to the Investor:

Kingsbridge Capital Limited

Attention: Mr. Tony Hillman

P.O. Box 1075

Elizabeth House

9 Castle Street

St. Helier

Jersey

JE42QP

Channel Islands

Telephone: 011-44-1534-636-041

Facsimile: 011-44-1534-636-042

Email: admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com

with a copy (which shall not constitute notice) to:

 

-28-



--------------------------------------------------------------------------------

Kingsbridge Corporate Services Limited

Kingsbridge House

New Abbey

Kilcullen, County Kildare

Republic of Ireland

Telephone: 011-353-45-481-811

Facsimile: 011-353-45-482-003

Email: adamgurney@kingsbridge.ie; emmagalway@kingsbridge.ie; and
pwhelan@kingsbridge.ie

and another copy (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile: (212) 806-5400

Attention: Keith M. Andruschak, Esq. – kandruschak@stroock.com

Either party hereto may from time to time change its address for notices under
this Section by giving at least ten (10) days’ prior written notice of such
changed address to the other party hereto.

Section 10.5 Assignment. Neither this Agreement nor any rights of the Investor
or the Company hereunder may be assigned by either party to any other Person.

Section 10.6 Amendment; No Waiver. No party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth in this Agreement, the Warrant and the Registration
Rights Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by both parties hereto. The failure of
either party to insist on strict compliance with this Agreement, or to exercise
any right or remedy under this Agreement, shall not constitute a waiver of any
rights provided under this Agreement, nor estop the parties from thereafter
demanding full and complete compliance nor prevent the parties from exercising
such a right or remedy in the future.

Section 10.7 Entire Agreement. This Agreement, the Registration Rights Agreement
and the Warrant set forth the entire agreement and understanding of the parties
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written, relating to the subject matter hereof.

Section 10.8 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that, if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) business days prior written notice to the other party. In such
event, the Registration

 

-29-



--------------------------------------------------------------------------------

Rights Agreement will terminate simultaneously with the termination of this
Agreement; provided that in the event that this Agreement is terminated by the
Company in accordance with this Section 10.8 and the Warrant Shares either have
not been registered for resale by the Investor in accordance with the
Registration Rights Agreement or are otherwise not freely tradable (if and when
issued) in accordance with applicable law, then the Registration Rights
Agreement in respect of the registration of the Warrant Shares shall remain in
full force and effect.

Section 10.9 Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

Section 10.10 Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.

Section 10.11 Choice of Law. This Agreement shall be construed under the laws of
the State of New York.

Section 10.12 Specific Enforcement, Consent to Jurisdiction.

(a) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which either party may be
entitled by law or equity.

(b) Each of the Company and the Investor (i) hereby irrevocably submits to the
jurisdiction of the United States District Court and other courts of the United
States sitting in the State of New York for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the Investor
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 10.12
shall affect or limit any right to serve process in any other manner permitted
by law.

Section 10.13 Survival. The representations and warranties of the Company and
the Investor contained in Articles IV and V and the covenants contained in
Article V and Article VI shall survive the execution and delivery hereof and the
Closing until the termination of this Agreement, and the agreements and
covenants set forth in Article VIII and Article IX of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.

 

-30-



--------------------------------------------------------------------------------

Section 10.14 Publicity. Except as otherwise required by applicable law or
regulation, or NASDAQ rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, NASDAQ rule or judicial
process, based upon reasonable advice of the Company’s counsel, to issue a press
release or otherwise make a public statement or announcement with respect to
this Agreement prior to the Closing, the Company shall consult with the Investor
on the form and substance of such press release, statement or announcement.
Promptly after the Closing, each party may issue a press release or otherwise
make a public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement; provided
that, prior to issuing any such press release, making any such public statement
or announcement, the party wishing to make such release, statement or
announcement consults and cooperates in good faith with the other party in order
to formulate such press release, public statement or announcement in form and
substance reasonably acceptable to both parties.

Section 10.15 Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

[Remainder of this page intentionally left blank]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first written.

 

KINGSBRIDGE CAPITAL LIMITED By:   /s/ Adam Gurney  

Adam Gurney

Managing Director

CORCEPT THERAPEUTICS INCORPORATED

By:   /s/ Joseph K. Belanoff, M.D.  

Name: Joseph K. Belanoff, M.D.

Title: Chief Executive Officer

 

-32-



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement

 



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

 



--------------------------------------------------------------------------------

Exhibit C

Form of Draw Down Notice

Kingsbridge Capital Limited

Attention: Mr. Tony Hillman

P.O. Box 1075

Elizabeth House

9 Castle Street

St. Helier

Jersey

JE42QP

Channel Islands

Facsimile: 011-44-1534-636-042

Email: admin@kingsbridgecap.com; and adamgurney@kingsbridgecap.com

Kingsbridge Corporate Services Limited

Kingsbridge House

New Abbey

Kilcullen, County Kildare

Republic of Ireland

Facsimile: 011-353-45-482-003

Email: adamgurney@kingsbridge.ie; and pwhelan@kingsbridge.ie

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Facsimile: (212) 806-5400

Attention: Keith M. Andruschak, Esq. – kandruschak@stroock.com

Reference is hereby made to that certain Common Stock Purchase Agreement dated
as of March __, 2008 (the “Agreement”) by and between Corcept Therapeutics
Incorporated, a corporation organized and existing under the laws of the State
of Delaware (the “Company”), and Kingsbridge Capital Limited, an entity
organized and existing under the laws of the British Virgin Islands (the
“Investor”). Capitalized terms used and not otherwise defined herein shall have
the meanings given such terms in the Agreement.

In accordance with and pursuant to Section 3.1 of the Agreement, the Company
hereby issues this Draw Down Notice to the Investor pursuant to the terms set
forth below.

Draw Down Amount: $___________; and

First Trading Day of Draw Down Pricing Period: __________, 200[_].

 



--------------------------------------------------------------------------------

Enclosed with this Draw Down Notice is an executed copy of the Officer’s
Certificate described in Section 3.1 of the Agreement, the base form of which is
attached to such Agreement as Exhibit D.

Exhibit D

Officer’s Certificate

I, [NAME OF OFFICER], do hereby certify to Kingsbridge Capital Limited (the
“Investor”), with respect to the common stock of Corcept Therapeutics
Incorporated (the “Company”) issuable in connection with the Draw Down Notice,
dated _______________ (the “Notice”) attached hereto and delivered pursuant to
Article III of the Common Stock Purchase Agreement, dated March __, 2008 (the
“Agreement”), by and between the Company and the Investor, as follows
(capitalized terms used but undefined herein have the meanings given to such
terms in the Agreement):

1. I am the duly elected [OFFICER] of the Company.

2. The representations and warranties of the Company set forth in Article IV of
the Agreement are true and correct in all material respects as though made on
and as of the date hereof (except for such representations and warranties that
are made as of a particular date).

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company on or prior to the date hereof related
to the Notice and has satisfied each of the conditions to the obligation of the
Investor set forth in Article VII of the Agreement.

4. Assuming confirmation by the Investor of the representations and agreements
contained in Section 5.10 of the Agreement, the Shares issuable in respect of
the Notice will be delivered without restrictive legend via book entry through
the Depositary Trust Company to an account designated by the Investor.

The undersigned has executed this Certificate this _____ day of, 200[_].

 

Name:     Title:      